Citation Nr: 1216171	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  05-40 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for mechanical low back pain with degenerative disc disease, currently evaluated as 40 percent disabling.

2.  Entitlement to a higher initial rating for right foot keloids with hyperkeratosis, currently rated as 20 percent disabling.

3.  Entitlement to a higher initial rating for dry eye with periodic infection of conjunctivitis (claimed as a bilateral eye condition, to include glaucoma), currently rated as 20 percent disabling.

4.  Entitlement to a higher initial rating for pseudofolliculitis barbae, currently rated as 10 percent disabling.

5.  Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service connected disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2005, May 2008, February 2010, and June 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2009, the Board issued a decision denying the Veteran's claim for an increased evaluation for mechanical low back pain with degenerative disc disease, currently evaluated as 40 percent disabling.  Pursuant to a Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision in November 2010.  

With regards to the remaining issues, notices of disagreement were received in September 2008, March 2010, and August 2010; statements of the case were issued in September 2009, October 2010, and November 2010; and substantive appeals were received in September 2009 and November 2010. 

The Veteran requested and was afforded a hearing before the undersigned Veterans Law Judge at the RO in Milwaukee, Wisconsin in April 2007.  A written transcript of this hearing has been prepared and incorporated into the record.  

The Board notes that the May 2008 RO rating decision granted service connection for right food keloids and assigned a 10 percent rating effective July 18, 2003.  In September 2009, a Decision Review Officer increased the rating to 20 percent (effective July 18, 2003).  

Similarly, the RO, in its June 2010 rating decision granted service connection for pseudofolliculitis barbae and assigned a 0 percent rating effective February 27, 2009.  In its November 2010 rating decision, the RO increased the rating to 10 percent (effective February 27, 2009).  

The RO, also in its June 2010 rating decision, granted service connection for dry eye with periodic infection of conjunctivitis and assigned a 0 percent rating effective February 27, 2009.  A November 2010 rating decision increased the disability evaluation to 20 percent effective February 27, 2009.  Prior to this, in August 2010, the Veteran filed a timely notice of disagreement with regards to the June 2010 rating decision.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.
  

FINDINGS OF FACT

1.  The Veteran's right foot keloids with hyperkeratosis can be characterized as a severe foot disability.  

2.  The Veteran's pseudofolliculitis does not involve 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  It is not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features; or two or three characteristics of disfigurement,

3.  During the Veteran's hospitalization from January 9, 2009 to September 16, 2009, he received continuous kinesiotherapy for treatment of his service-connected back disability, beginning on June 18, 2009 and ending on September 16, 2009.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 30 percent, but no higher, for the Veteran's service-connected right foot keloids with hyperkeratosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5284, 7806 (2011).

2.  The criteria for an increased disability rating in excess of 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, 4.118, Diagnostic Codes (DCs) 7800-7806, 7813 (2011).

3.  The criteria for a temporary total evaluation for the period of hospitalization from June 18, 2009 to September 16, 2009 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.29 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since two of the issues in this case (entitlement to assignment of higher initial ratings) are downstream issues from that of service connection (for which a VCAA letter was duly sent in January 2004), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the appellant was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

In regards to the issue of entitlement to temporary total evaluation due to hospital treatment, the RO provided the appellant pre-adjudication notice by a letter dated December 2009.

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vasquez-Flores.  The present appeal involves the issue of a higher initial rating, not a claim for an increased rating.  A review of the record shows that the RO, in connection with the Veteran's original service connection claim provided the Veteran with adequate VCAA notice in a January 2004 letter prior to the May 2008 and June 2010 adjudication of the claims which granted service connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vasquez-Flores, supra, do not apply to initial rating claims such as the one now on appeal to the Board. 

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, the Board notes that the RO sent the Veteran a December 2009 correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in March 2004, July 2009, September 2010, October 2010, and September 2011; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Right Foot
The Veteran's service-connected right foot keloids with hyperkeratosis have been rated by the RO under the provisions of Diagnostic Code 5284.  Under this regulatory provision, a rating of 10 percent is warranted for a moderate foot injury; a rating of 20 percent is warranted for a moderately severe foot injury; and a rating of 30 percent is warranted for a severe foot injury.  

Additionally, Diagnostic Code 7804 provides that a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is provided for three or four scars that are unstable or painful.  A 30 percent rating is provided for five or more scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable. 38 C.F.R. § 4.118, DC 7804.

Diagnostic Code 7801 provides ratings for burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  Scars that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but are less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas of at least 144 square inches (929 sq. cm.) or greater are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25, 38 C.F.R. § 4.118.

The Veteran underwent a VA examination in March 2004.  Upon examination, the right foot appeared normal on the dorsal surface.  He had a fungal infection of the right great toe, second, third, fourth and fifth toes.  There were no functional losses related to his disability.  There was a large keloid deformity scar measuring 8 x 4 cm. on the planter surface of the right foot.  There was a separate keloid scar on the inside of the outer scar.  The separate scar measured 4 x 4 cm.  Both keloids were well demarcated.  The Veteran had a full active and passive a range of motion of the foot.  Range of motion was not limited by fatigue, weakness, or lack of endurance.  There was no objective evidence of painful motion, joint instability, or weakness.  There was tenderness to palpation along the area of both keloids on the planter surface.  The Veteran's gait was affected by the keloids in that he walked with a limp.  It was apparent that the Veteran put most of the stress on his left leg to decrease the weight on his right foot.  There were no callosities or breakdowns.  There was an unusual shoe wear pattern, which showed abnormal weight bearing on the right side.  There were no other abnormal skin or vascular changes.  His posture appeared appropriate.  There were no problems with supination or pronation.  There were no hammer toes, no high arch, no claw foot, or other deformities.  He was unable to rise to toes and heels on the right side.  

The Veteran underwent another VA examination in September 2010.  He reported that he has to walk on the ball of his right foot, which stretches his scar and causes pain.  He stated that he can only walk approximately one block; and that he is in constant pain that he rated at 10/10.  He reported that he has tried shoe inserts; but that they have not helped.  He stated that he does not work.  The examiner noted that the Veteran is not taking any pain medication at this time.  

Upon examination, the Veteran had a 5 x 3 cm. hyperpigmented area that was slightly raised and irregular in shape.  Adjacent to the area was a 2 x 2.5 area of hyperkeratotic skin which looked to be a callous.  Surrounding these areas was an area that was erythematous, scaling, and dry.  The area measured approximately 15 x 11.5 cm. extending from just proximately to the metatarsal heads on to the heal.  Surrounding this area were six nodular densities that measure anywhere from 1 cm. to 3 mm.  They were spaced at irregular intervals around the edge of the dry, red, scaly area.  The Veteran reported that all of these areas were exquisitely tender.  The examiner noted that the Veteran walked with a mild limp.  The Veteran was diagnosed with a keloid of the right foot including hyperkeratosis involving 1% of the total body surface area, none of which was exposed.

The Veteran underwent a plastic surgery consultation in October 2010.  He was inquiring about the possibility of radiation treatment.  The examiner's findings were consistent with that of the September 2010 examiner.  However, the examiner deemed the Veteran's keloid scar to be severe and painful.  He specifically weighed in on the issue of the validity of the Veteran's complaints of pain.  He noted that the Veteran has obvious pain on walking to and from the clinic area as well as observed after leaving the clinic.  He walked with a tip-toe gait on the right foot.  The examiner opined that the Veteran's complaints of pain and tenderness were valid and fairly severe.  The examiner also found that radiation treatment was not feasible at this time.  

The Board finds that, in giving the benefit of the doubt to the Veteran, the Veteran's disability constitutes a severe foot injury.  Consequently, the Board finds that the Veteran is entitled to a 30 percent rating for his right foot keloids with hyperkeratosis.  This is the highest possible rating under Diagnostic Codes 5284 and 7804.  Moreover, the Board finds that this rating should date back to the date of service connection (July 18, 2003).  The October 2010 podiatrist treated the Veteran often prior to the October 2010 examination (February 2004, July 2004, January2005, March 2006, May 2006...to name just a few).  On numerous occasions, he noted that the keloids caused the Veteran to limp; and that they were anywhere from "hypersensitive" to causing severe pain with even the slightest touch.    

The Veteran is not entitled to a rating in excess of 30 percent under Diagnostic Code 7801, because his disability is not at least 144 square inches (929 sq. cm.) or greater.      

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 30 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Pseudofolliculitis barbae
Pursuant to Diagnostic Code 7813, dermatophytosis is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805) or dermatitis (DC 7806), depending on the predominant disability.  

Consequently, the Veteran's service-connected pseudofolliculitis barbae has been rated by the RO under the provisions of Diagnostic Code 7806.  Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and, no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling. Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

Pursuant to Diagnostic 7800, a skin disorder with one characteristic of disfigurement (see below) of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristic of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristic of disfigurement, is rated 80 percent disabling. 

Note (1) to DC 7800 provides that the 8 characteristic of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length. 
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part. 
Surface contour of scar is elevated or depressed on palpation. 
Scar is adherent to underlying tissue. 
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.). 
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Note (4) instructs the rater to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this DC.  Note (5) indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. 

The Veteran underwent a VA examination in July 2009.  The examiner noted that there were no complaints or treatment for pseudofolliculitis barbae since 2000.  He noted that the Veteran was treated by a dermatologist in May 2004.  Examination at that time was negative for any findings consistent with pseudofolliculitis barbae.  Instead the Veteran sought treatment for a keloid of the left ear lobe of as well as a small keloid of the interior neck.  The Veteran was not diagnosed with pseudofolliculitis barbae until September 2004.

The Veteran reported that he has not received any prescribed medication for pseudofolliculitis since his discharge from service.  Instead, treatment consists of modifying the way he shaves (sometimes not shaving at all).  However he claims that even when wearing a short beard, he gets the papules.  When he shaves, these papules become irritated, causing facial burning/pain that lasts anywhere from 1-2 days to a week.  The Veteran denied any pustules, vesicles, ulcerations, exfoliation, crusting, scarring, deep inflamed nodules, large pus-filled cysts or disfigurement.  He reported that after shaving, he applies cologne or Vaseline.  He denied the use of any other over the counter preparations for his face.  He reported that shaving is the only aggravating factor.  He denied any interference with his activities of daily living.

Upon examination there was no evidence of facial scarring or disfigurement.  His face was clean shaven with a few 1 mm. round papules over the interior neck.  Over the cheeks, a few papules had been shaven off, leaving an erythematous, irritated area, with no pustules, vesicles, ulcerations, exfoliation, crusting, weeping, scarring, deep inflamed nodules, or large pus-filled cysts.  There was no evidence of keloids involving the face or anterior neck.  The examiner diagnosed the Veteran with pseudofolliculitis barbae without residual disability; and he noted that the Veteran's disability accounted for approximately 5 percent of the exposed areas and less than 1 percent of the entire body. 

The Veteran underwent another VA examination in September 2011.  The purpose of the examination was to determine whether a total disability rating based on individual unemployability (TDIU) was warranted.  However, the examiner stated that the Veteran's pseudofolliculitis was essentially unchanged since his most recent VA examination.  The Veteran must be careful with shaving.  He was not using any prescribed topical medications.  He had sporadic popular outbreaks.  On examination, the examiner noted that there was minimal evidence of pseudofolliculitis barbae, with a few scattered papules on the anterior lower neck and cheeks.  It constituted less than 10 percent of the exposed areas, and less than 1 percent of the total body.  

The Board notes that in order to warrant a rating in excess of 20 percent, the Veteran's disability must involve 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period (DC 7806); or have visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

Both the July 2009 VA examiner and the September 2011 VA examination stated that the Veteran's pseudofolliculitis barbae involved considerably less than 20 percent of the exposed areas and less than 20 of the entire body.  Consequently, a rating in excess of 10 percent is not warranted under Diagnostic Code 7806.  Moreover, there is no evidence that the pseudofolliculitis barbae is manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or; has two or three characteristics of disfigurement.  Consequently, a rating in excess of 10 percent is not warranted under Diagnostic Code 7800.    

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for pseudofolliculitis barbae must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Temporary Total Evaluation 
The Veteran seeks a temporary total evaluation for a period of hospitalization for treatment of his service-connected back disability.  A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required VA hospital treatment for a period in excess of 21 days.  38 C.F.R. § 4.29 (2011).  Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  38 C.F.R. § 4.29 (b). 

On January 9, 2009, the Veteran was admitted to the VAMC for treatment for a non-service-connected psychiatric disorder.  He was hospitalized through September 16, 2009.  A June 18, 2009 treatment report noted that the Veteran hurt his back during service in the 1970s; and that he has had problems ever since.  Service connection is in effect for mechanical low back pain with degenerative disc disease.  A kinesiotherapy program was prescribed for him, which he began that day and which was to last 4-6 weeks (with sessions occurring 1-2 times per week).  The Veteran attended this physical therapy program, receiving treatment for his service-connected disability while hospitalized.  A July 31, 2009 treatment report reflects that on that day, he attended session #6 out of 6-8 sessions.  Consequently, he was in treatment for greater than 21 days.  Moreover, an August 4, 2009 treatment reports reflects that the Veteran continued receiving therapy by way of an exercise group.  He was prescribed 24 sessions that continued through the date he was discharged on September 16, 2009. 

The Veteran's kinesiotherapy falls within the definition of hospital treatment for the purposes of 38 C.F.R. § 4.29 (b).  It is a form of therapy for which a prescription is required.  In this case, it was prescribed upon learning of the Veteran's complaints referable to his low back to facilitate relief from pain.  It was carried out in the hospital during his admission for a period exceeding 21 days.  Accordingly, the requirements of § 4.29 (b) have been met.  A total rating for the period of June 18, 2009 to September 16, 2009 is warranted.



ORDER

Entitlement to a rating of 30 percent, but no greater, for the Veteran's right foot keloids with hyperkeratosis, is granted.

Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae is denied.

A temporary total evaluation for the Veteran's hospitalization from June 18, 2009 to September 16, 2009 is granted.


REMAND

Low back pain with degenerative disc disease/TDIU
The Veteran has been rated at 40 percent for his mechanical low back pain with degenerative disc disease.  As noted in the introduction, in September 2009, the Board denied the Veteran's claim for an increased rating.  Pursuant to a Joint Motion for Remand, the Court, in November 2010, vacated this decision because the Board failed to consider extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  

The Board notes that total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340 , 3.34l, 4.16(a). Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  In such cases, the matter should first be referred to the Director, Compensation and Pension Services, for extraschedular consideration. 

When this matter was before the Court in November 2010, the Veteran did not meet the schedular requirements of 38 C.F.R. § 4.16(a).  However, pursuant to the Board's grant of a 30 percent evaluation for the service connected right foot keloids, the Veteran has now met these requirements, effective February 27, 2009.  As such, the RO should consider whether the Veteran is entitled to a TDIU under 38 C.F.R. § 4.16(a) from that date forward, and whether referral to the Director, Compensation and Pension Services, is warranted for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b) from July 18, 2003 (when the claim for an increased rating was received) until February 27, 2009.  

Dry eye
As noted in the introduction, in August 2010, the Veteran filed a timely notice of disagreement with regards to the June 2010 rating decision that assigned a noncompensable rating for his dry eye with periodic infection of conjunctivitis.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action, including issuance of a statement of the case, on the issue of entitlement to a higher initial rating for dry eye with periodic infection of conjunctivitis service.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

2.  The RO should adjudicate the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(a) from February 27, 2009, and whether referral to the Director, Compensation and Pension Services, is warranted, for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b) from July 18, 2003 until February 27, 2009.  

3.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


